Citation Nr: 1041385	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-11 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
spondylolisthesis and degenerative disease of the lumbar spine 
from June 12, 1972 to October 15, 2007.

2.  Entitlement to a rating in excess of 20 percent for 
spondylolisthesis and degenerative disease of the lumbar spine 
from October 15, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1960 to February 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which assigned a 10 percent rating for spondylolisthesis and 
degenerative disease of the lumbar spine (back disability), 
effective June 12, 1972.

After the Veteran perfected his appeal, the RO issued another 
rating decision in December 2007, which assigned a 20 percent 
rating for the Veteran's back disability, effective October 15, 
2007.

This matter was previously remanded by the Board in April 2009 
for additional development.  That development has been completed, 
and the case is once again before the Board for appellate review.


FINDINGS OF FACT

1.  Prior to October 15, 2007, the Veteran's back disability was 
manifested by forward flexion of 70 degrees or more and total 
range of motion of at least 195 degrees.

2.  From October 15, 2007 to July 8, 2008, the Veteran's back 
disability was manifested by forward flexion of 45 degrees and 
treated with epidural steroid injections.

3.  From July 8, 2008, the Veteran's back disability was 
manifested by forward flexion of 30 degrees.




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent prior to October 15, 2007 for the Veteran's back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 
(2002, 2003, 2010).

2.  The criteria for a disability evaluation in excess of 20 
percent prior from October 15, 2007 to July 8, 2008 for the 
Veteran's back disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235 to 5243 (2010).

3.  The criteria for a 40 percent disability evaluation from July 
8, 2008 for the Veteran's back disability have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235 to 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in January 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"veteran specific," and that VA is not required to notify the 
Veteran that he may submit evidence of the effect of his 
worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  

Nonetheless, pursuant to the Board's April 2009, the Veteran was 
to be provided with the rating criteria applicable to his back 
disability for the period on appeal.  A May 2009 letter sent to 
the Veteran included the current rating criteria, but did not 
include the criteria which existed prior to September 2003.  
However, the Board finds that the Veteran has not been prejudiced 
by a lack of proper notice.  The information contained in the 
subsequent SSOC, which the Veteran is presumed to have received 
due to the regularity of government procedures, indicates the 
Veteran had actual knowledge of the criteria applicable to his 
claim.  Based on the foregoing, the Board finds that the Veteran 
has had a meaningful opportunity to participate in the 
adjudication of his claim such that the essential fairness of the 
adjudication is not affected.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to finally 
decide this appeal as the notice error did not affect the 
essential fairness of the adjudication.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the United States Court of Appeals for 
Veterans Claims (Court) to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate that, 
despite the error, the adjudication was nevertheless essentially 
fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  
Finally, neither the Veteran nor his representative has argued 
that the Veteran was prejudiced as a result of any notice errors 
in this case.

The Veteran's service treatment records, VA treatment records, 
private treatment records, VA authorized examination reports, and 
lay statements have been associated with the claims file.  The 
Board specifically notes that the Veteran was afforded VA 
examinations with respect to his disabilities, and a separate VA 
opinion was also obtained.  38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations and opinion obtained in this case are adequate as 
they are collectively predicated on a review of the claims file; 
contain a description of the history of the disability at issue; 
document and consider the relevant medical facts and principles; 
and record the relevant findings for rating the Veteran's back 
disability.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Evidence

The Veteran underwent a VA examination in August 1972.  He 
reported recurrent attacks of low back pain which did not 
radiate.  On examination, the Veteran mounted and dismounted the 
examination table without difficulty.  The spine was well 
aligned.  Range of motion of the cervical and dorsal lumbar spine 
was carried out through a fairly full range.  There was no 
tenderness or muscle spasm.  Straight leg raising was carried to 
90 degrees on the left and 60 degrees on the right.  There was no 
muscle atrophy or weakness.

An additional VA examination was carried out in September 1977.  
The Veteran reported periodic episodes of low back pain secondary 
to twisting or straining his back.  On examination, the Veteran 
had a normal gait.  He was able to bend, stoop, squat, and stand 
on his heels and toes without difficulty.  Examination of the 
back revealed a normal alignment and curvature of the spine.  
There was no spasm, atrophy, or weakness of the paravertebral 
muscles, and the Veteran did not complain of any tenderness to 
pressure over the spine.  There was complete normal range of 
motion of the back in all directions, and the Veteran did not 
complain of any pain at the extreme ranges.  Straight leg 
raising, Lasegue's testing and Patrick's testing were negative 
bilaterally.  There was no atrophy or weakness in the lower 
extremities.

VA treatment records show the Veteran was seen in October 1983.  
Straight leg raising was measured at 90 degrees.  Ankle jerks 
were 2/4 bilaterally.  Sensation and motor function was intact.

The Veteran submitted private records of a back evaluation in 
September 1989.  He reported no problems since 1984, and denied 
any history of radicular symptoms.  On examination, the Veteran 
moved with ease and appeared to be in no discomfort. There was no 
lumbar tenderness, and the Veteran had a full range of lumbar 
movement.  There was no trunkal tilt, scoliosis, gluteal sag or 
sciatic notch tenderness.  Straight leg raising was negative 
bilaterally.  Bowstring and Patrick's testing was also negative.  
The neurological examination of both lower extremities was within 
normal limits.

An acquaintance of the Veteran submitted a statement in February 
2004 in support of the Veteran's claim.  He stated that the 
Veteran's condition had worsened in recent years.  He assisted 
the Veteran with several projects that a healthy person could 
have completed alone.

The Veteran was afforded a VA QTC examination in February 2004.  
The Veteran reported constant pain which traveled to his lower 
legs.  Pain was rated as 7/10 in severity and relieved by 
Darvocet.  He denied any incapacitation and had not lost any time 
from work as an aircraft painter.  He was unable to perform any 
gardening or mow the lawn.  On examination, there were no 
complaints of radiating pain on movement.  There was no 
indication of spasm or tenderness.  Straight leg raising was 
negative bilaterally.  Forward flexion was measured at 75 degrees 
and extension was 20 degrees.  Lateral flexion was 20 degrees 
bilaterally, and rotation was 30 degrees bilaterally.  Pain 
occurred at the extreme ranges in all vectors.  The examiner 
noted that range of motion was limited by pain and lack of 
endurance.  The neurological examination was within normal 
limits.

The Veteran underwent an additional VA QTC examination in October 
2005.  The Veteran reported constant pain which traveled to his 
legs.  Pain was 8/10 in severity.  He denied any incapacitation.  
The Veteran reported missing work 15 times per year.  On 
examination, the Veteran's gait and posture were within normal 
limits.  There were no complaints of radiating pain on movement.  
Muscle spasm was absent, though some tenderness was noted.  
Straight leg raising was positive bilaterally.  There was no 
ankylosis.  Forward flexion measured 70 degrees, with the onset 
of pain at 70 degrees.  Extension was 30 degrees, with the onset 
of pain at 20 degrees.  Right lateral flexion was 30 degrees, 
with the onset of pain at 30 degrees.  Left lateral flexion was 
20 degrees, with the onset of pain at 20 degrees.  Rotation was 
30 degrees bilaterally, with the onset of pain at 30 degrees.  
Joint function was additionally limited after repetitive use, 
though the examiner could not determine a specific level of 
additional limitation without resort to speculation.  
Neurological examination was largely within normal limits, though 
right ankle jerk was 1+ and left ankle jerk was absent.

VA treatment records show the Veteran was seen in December 2005.  
On examination, there was tenderness over the left sacroiliac 
joint.  Range of motion was normal, with positive left facet 
loading.  Strength, sensation, and deep tendon reflexes were 
normal.

The Veteran submitted a statement in support of his claim in 
March 2006.  With respect to his back disability, he stated that 
he was limited in what he could do, and had lost time at work due 
to his back.  During his days off, he had to stay at home to 
rest.  

VA treatment records show the Veteran received epidural steroid 
injections for his back beginning in March 2006 and continuing 
through January 2008.

The Veteran was afforded another VA QTC examination in October 
2007.  He reported having constant pain which traveled to his hip 
and legs.  Pain was 8/10 in severity and relieved by medication 
and injections.  He denied any incapacitation.  On examination, 
the Veteran's posture and gait was normal, but required a brace 
for ambulation.  Muscle spasm was absent, but some tenderness was 
noted.  Straight leg raising was negative bilaterally.  There was 
no ankylosis of the lumbar spine.  Forward flexion measured 45 
degrees and extension was 5 degrees.  Lateral flexion and 
rotation were 10 degrees bilaterally.  Pain occurred at the 
extreme ranges of motion in all vectors.  Joint function was 
additionally limited after repetitive use.  However, the examiner 
noted this additional limitation to be zero degrees.  Motor 
function and sensation were within normal limits.  Knee and ankle 
jerks were 1+ bilaterally.

VA treatment records show the Veteran was seen in July 2008.  On 
examination, there was no muscle atrophy or asymmetry in the 
lumbar or buttocks region.  There was no tenderness to palpation 
or muscle spasms.  Forward flexion measured 30 degrees, and 
extension was 10 degrees with pain.  Lateral flexion and rotation 
were 10 degrees with pain bilaterally.  Motor function and 
sensation was within normal limits.

A VA opinion was also obtained in July 2009.  The examiner was 
asked to provide a timeframe during which the Veteran's back 
disability increased in severity.  The examiner summarized the 
evidence discussed above and concluded that the Veteran's 
disability underwent a significant increase at some point during 
the middle of the 1990's.  

C.  Applicable Law and Analysis

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, the present level 
of disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all evidence of record, the more critical 
evidence consists of the evidence generated during the appeal 
period.

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased-rating 
claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (Board finding that veteran had disability "at 
some point during the processing of his claim," satisfied service 
connection requirement for manifestation of current disability); 
Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for 
drawing a distinction between initial ratings and increased 
rating claims for applying staged ratings.  Accordingly, it was 
held that ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See also Fenderson v. West, 12 Vet. App. 119 
(1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the inability, 
due to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss may 
be due to the absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures.  It may also be due 
to pain supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 C.F.R. § 
4.40.

It should be noted that the RO assigned a 10 percent rating in 
its July 2004 rating decision, effective June 12, 1972.  
Therefore, VA must review the evidence of record from that point, 
to determine if and when there was an ascertainable increase in 
the Veteran's back disability.  In so doing, the Board must also 
consider all potentially applicable regulations pertaining to 
rating disabilities of the spine.

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

The schedular criteria for rating the spine have been amended 
twice; once in September 2002, and again in September 2003.  
First, the rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-
54,349 (August 22, 2002).  Second, effective September 26, 2003, 
the rating criteria for evaluating other spine disorders were 
amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see 
also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More 
specifically, effective September 23, 2002, VA amended the 
criteria for rating intervertebral disc syndrome only, but 
continued to evaluate that disease under Diagnostic Code 5293.  
See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 
2003, VA updated the entire section of the rating schedule that 
addresses disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back ratings.  
According to that renumbering, Diagnostic Code 5237 now governs 
ratings of lumbosacral strain, Diagnostic Code 5239 governs 
ratings of spondylolisthesis or segmental instability, and 
Diagnostic Code 5243 governs ratings of intervertebral disc 
syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010)).

Where the law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent to 
the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The 
amended versions may only be applied as of their effective date 
and, before that time, only the former version of the regulation 
should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the Veteran's 
service-connected low back disorder disability under both the 
former and revised criteria pertaining to ratings of the spine, 
under the applicable time periods.

Old Criteria

Prior to September 2003, Diagnostic Code 5292 pertained to 
limitation of motion of the lumbar spine.  A rating of 10 percent 
was warranted for slight limitation of motion of the lumbar 
spine; a 20 percent rating was warranted for moderate limitation 
of the lumbar spine; and a 40 percent rating was warranted for 
severe limitation of the lumbar spine.  See 38 C.F.R. Part 4, 
Diagnostic Code 5292 (2002).

The words "slight," "moderate" and "severe" as used in the 
various Diagnostic Code's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6.

Under Diagnostic Code 5295, lumbosacral strain was evaluated as 
noncompensable with slight subjective symptoms only; 10 percent 
disabling with characteristic pain on motion; 20 percent 
disabling with muscle spasm on extreme forward bending or loss of 
lateral spine motion unilaterally in the standing position; and 
40 percent disabling with listing of the whole spine to the 
opposite side, positive Goldwaithe's sign, marked limitation of 
forward bending in the standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under Diagnostic Code 5289, favorable ankylosis of the 
thoracolumbar spine warranted a 40 percent disability rating, and 
unfavorable ankylosis warranted a 50 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

Based on the evidence of record, the Board finds that rating in 
excess of 10 percent under the old criteria is not warranted 
prior to October 15, 2007.  The evidence from 1972 through 1989 
reflects generally complete range of motion.  More recently, the 
Veteran's back disability was, at worst, manifested by forward 
flexion of 70 degrees and extension of 20 degrees.  Lateral 
flexion and rotation measured 20 to 30 degrees.  These findings 
do not correspond to a "moderate" limitation of motion as 
contemplated by Diagnostic Code 5292.  Moreover, the evidence 
does not demonstrate the muscle spasm or loss of lateral spine 
motion in the standing position necessary for a higher 20 percent 
rating under Diagnostic Code 5295.

From October 15, 2007, the Board has concluded that an additional 
staged rating is warranted.  During the Veteran's October 2007 VA 
examination, forward flexion was 45 degrees, extension was 5 
degrees, and lateral flexion and rotation were 10 degrees 
bilaterally.  These findings correspond to the assigned 20 
percent rating for this period as they reflect "moderate" 
limitation of motion under Diagnostic Code 5292.  However, VA 
treatment records dated July 8, 2008, reflect forward flexion 
limited to 30 degrees.  In addition, the Veteran had been 
receiving epidural steroid injections through at least January 
2008.  Viewed in its entirety, the Veteran's disability picture 
corresponds to a "severe" limitation of motion under Diagnostic 
Code 5292, and therefore a 40 percent rating is appropriate for 
this period.

A higher 50 percent rating is not warranted, as the Veteran's 
back disability is not manifested by unfavorable ankylosis of the 
lumbar spine.



New Criteria

Effective September 26, 2003, VA amended its Schedule for Rating 
Disabilities, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under DC 5237, spinal stenosis under DC 5238, 
degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  Under the revised 
criteria, intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under § 4.25.  38 
C.F.R. § 4.71a, The Spine, Note (6) (2010).

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a higher 20 percent rating when forward 
flexion of the thoracolumbar spine is greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted if the medical evidence shows forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is warranted if there 
is unfavorable ankylosis of the entire spine.  These ratings are 
warranted if the above-mentioned manifestations are present, with 
or without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 
5243 (2010).

The rating criteria under the General Formula for Diseases and 
Injuries of the Spine also provide, in pertinent part, the 
following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees; extension is zero to 30 degrees; left and right lateral 
flexion are zero to 30 degrees; and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
combined normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of the 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may be 
rated under either the General Formula or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under the Formula for Rating Intervertebral Disc 
Syndrome, incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 months 
warrants a rating of 10 percent.  Incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months warrants a rating of 20 percent.  
Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months warrants a 
rating of 30 percent. Incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months warrants a 
rating of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.

As noted, neurologic abnormalities are rated separately.  
Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve. Mild incomplete paralysis of the sciatic 
nerve warrants a 10 percent rating.  A 20 percent rating requires 
moderate incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe incomplete 
paralysis with marked muscular atrophy.  An 80 percent rating 
requires complete paralysis.  When there is complete paralysis, 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a (2010).

Based on the evidence of record, a rating in excess of 10 percent 
is not warranted under the new criteria prior to October 15, 
2007.  In that regard, the Veteran's back disability was, at 
worst, manifested by forward flexion of 70 degrees and extension 
of 20 degrees during the examination in October 2005.  Lateral 
flexion and rotation measured 20 to 30 degrees.  These findings 
do not correspond to a higher 20 percent rating under the General 
Formula, which requires forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees. There is also no muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Moreover, as the Veteran denied a history of 
incapacitation, and there is no indication he was prescribed bed 
rest, a rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes is not warranted.

From October 15, 2007, as noted above, the Board has concluded 
that an additional staged rating is warranted.  Under the old 
criteria, a 20 percent rating is assigned from October 15, 2007, 
to July 8, 2008.  A 40 percent rating is assigned from July 8, 
2008.  Based on the evidence, higher ratings are not warranted 
under the new criteria.

During the Veteran's October 2007 VA examination, forward flexion 
was 45 degrees, extension was 5 degrees, and lateral flexion and 
rotation were 10 degrees bilaterally.  These findings correspond 
to the assigned 20 percent rating for this period under the 
General Formula. 

From July 8, 2008, forward flexion was measured at 30 degrees, 
which corresponds to the criteria for a 40 percent rating.  A 
higher 50 percent rating is not warranted under the General 
Formula, as the evidence does not demonstrate unfavorable 
ankylosis of the thoracolumbar spine.

The Board has also considered separate ratings for neurological 
symptoms.  Although the Veteran had reported pain in the lower 
extremities, overall neurological findings were found to be 
intact throughout the period on appeal.  There was no objective 
evidence of any incomplete paralysis.  A comparison between these 
findings and the criteria under Diagnostic Code 8520 noted above 
suggests that a separate rating for any neurologic abnormalities 
is not warranted any point during the period on appeal.

In conclusion, a 10 percent rating is warranted prior to October 
15, 2007.  A 20 percent rating is warranted from October 15, 
2007, to July 8, 2008.  A 40 percent rating is warranted from 
July 8, 2008.

D.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the back disability with the 
established criteria found in the rating schedule for that 
disability shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology, as discussed 
above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his back disability.  Indeed, it does not 
appear from the record that he has been hospitalized at all for 
that disability.  There is no persuasive evidence in the record 
to indicate that the service-connected disabilities on appeal 
would cause any impairment with employment over and above that 
which is already contemplated in the assigned schedular rating.  
The Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disability have 
resulted in unusual disability or impairment that has rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, consideration 
of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 10 percent prior to October 15, 2007 is 
denied.

A rating in excess of 20 percent from October 15, 2007 to July 8, 
2008 is denied.

A 40 percent rating is granted from July 8, 2008, subject to the 
laws and regulations governing the award of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


